DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 13-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the product claims are classified in different group/sub group and the method of forming these product is given little weight during examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Joerger et al (US 2017/0232670 A1).
For claim 1, Joerger et al teach a method of building a heat exchanger, the method comprising: 
forming, with layer-by-layer additive manufacturing, the heat exchanger (Figs 1-6; [0007]-[0049]), wherein forming the heat exchanger comprises: 
forming a first hollow annulus (Fig 1-6 item 520); forming a body of the heat exchanger (mid section of 510 as the body), wherein the body is integrally connected to and grown upwards from the first hollow annulus (as shown in Figs 1-6, [0008][0020],[0021]), wherein the body defines an interior that is cylindrically shaped (Figs 5-6 specifically), wherein an axis of the body is oriented parallel to a direction of gravity, wherein the first hollow annulus is disposed on a gravitational bottom of the body (Figs 5-6 item 520), wherein the body comprises: an exterior wall (Fig 1-6 item 510); and a heat exchanger core disposed within the exterior wall (Fig 5, inter 512, 514); forming a second hollow annulus integrally connected to and grown upwards from a gravitational top of the body (Fig 1-2 upper section of 510); and removing residual powder from a bottom of the heat exchanger (Figs 1-6 item 522 powder removal port towards the bottom).

    PNG
    media_image1.png
    621
    687
    media_image1.png
    Greyscale

Figure 5 of Joerger et al. showing different sections of the claim invention, formed simultaneous via AM., and powder is drained from 522 which is towards the bottom.
As for claim 5, Joerger et al further teach removing residual powder via ultrasonic vibration or low frequency shock ([0030]).
As for claim 6, Joerger et al further shows forming the heat exchanger core (Fig 5 inner portion with 512). It is noted that claim recites that fin of the heat exchanger core are parallel with a direction of gravity (such depends on which direction the article is placed). 
Allowable Subject Matter
Claims 2-4 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 12/01/2021 with respect to claims 1-12have been fully considered and are persuasive.  The Non-Final Rejection mailed on 09/01/2021 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743